Citation Nr: 1034468	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-31 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed migraine 
headaches.

2.  Entitlement to service connection for claimed blisters on the 
right lung due to radiation exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 
1964.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2005 and February 2007 rating decisions 
of the RO.

The Veteran withdrew his request for a hearing before the Board 
in November 2009.  See VA Form 214138, Statement in Support of 
Claim, dated in November 2009.  As such, there are no outstanding 
hearing requests of record.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran currently is not shown to have diagnosed migraine 
headaches due to a documented injury or other event of his active 
service.  

3.  The Veteran is not shown to have manifested complaints or 
findings of a lung disorder in service or for many years 
thereafter.  

4.  The Veteran is not shown to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to chronic headaches or a lung disorder since service.  

5.  There is no competent evidence which supports the Veteran's 
assertions that he incurred a lung disorder, to include blisters, 
due any exposure to ionizing radiation during service.  

6.  The currently demonstrated residuals of spontaneous 
pneumothoraxes of the right chest secondary to a bleb are not 
shown to be due any claimed ionizing radiation exposure or other 
event or incident of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by migraine 
headaches due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The Veteran does not have a disability manifested by blisters 
of the right lung due to disease or injury that was incurred in 
or aggravated by active service, to include as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims for service connection in correspondence sent to 
the Veteran in October 2004, December 2004, January 2005, 
February 2006, and August 2006.  

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was sent in March 2006.  The 
claims were readjudicated in a June 2008 statement of the case 
(SOC) and supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records and post-
service VA and private medical records.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).   


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Diseases specific to radiation-exposed veterans listed in 
38 C.F.R. § 3.309(d)(2), to include cancer of the lung, shall be 
service-connected if they become manifest in a radiation exposed 
veteran as defined in 38 C.F.R. § 3.309(d)(3), provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).


Migraine Headaches

The Veteran asserts that he was first treated for migraine 
headaches in service.  

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for migraine headaches is 
not warranted.  

In this regard, service treatment records contain an isolated 
complaint of headaches and stomach pain in June 1963. The Veteran 
reported the symptoms were of a two-month duration.  The Veteran 
was diagnosed with sinusitis, migraine equivalent, and anxiety.  
There were no further complaints in service.  

In addition, the Veteran denied any frequent or severe headaches 
on his September 1964 report of medical history.  The 
corresponding physical examination was similarly negative.

The mere fact that the Veteran complained of headaches on one 
occasion during service is not enough to establish that a chronic 
migraine headache disorder manifested during his active duty 
service.  38 C.F.R. § 3.303(b).  

Moreover, after service, migraine headaches have not been 
diagnosed.  Notably, there are no complaints, treatment, or 
diagnoses regarding migraine headaches contained in VA or private 
treatment records.  

There is simply a notation in August 2006 that the Veteran had 
cluster headaches by history, which had not occurred in years.   
An entry in January 2008 indicated the Veteran reported a history 
of migraine headache; however, there are no treatment records or 
other competent evidence to support his assertions of having 
current manifestations due to migraine headaches.    

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not the 
case in the instant matter with regard to the claim for migraine 
headaches.  38 C.F.R. § 3.303.

As there are no competently diagnosed migraine headaches, service 
connection is clearly not warranted.  Id.  

The Board is cognizant that the Veteran maintains that he suffers 
from occasional headaches and that the Veteran is competent to 
report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the 
Veteran's lay account that he has migraine headaches as there are 
no complaints or treatment for such in any post-service medical 
record.  Moreover, a current disability has not been diagnosed.    

A remand for a VA medical opinion is not necessary in order to 
decide the claim in this case because the record does not contain 
any evidence that the Veteran had chronic headaches in service or 
that he has a current diagnosis of migraine headaches or that the 
claimed migraine headaches may be associated with service.    38 
C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of 
Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

Although the Veteran reports having migraine headaches related to 
his military service, there is simply no medical evidence on file 
supporting his lay assertions.  Moreover, his lay assertions are 
not found to be credible as they inconsistent with his earlier 
statements denying that he had a headache condition in service.  

His statements alone cannot constitute competent evidence of a 
medical diagnosis or nexus opinion as only those medically 
trained are competent to diagnose a condition and identify likely 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In sum, the preponderance of the evidence is against the claim 
and the appeal involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   


Blisters on the Right Lung

The Veteran contends that he is entitled to service connection 
for blisters on the right lung.  Specifically, he asserts that it 
is the result of exposure to ionizing radiation while performing 
duties as a nuclear projectile assembler.  He indicated that they 
used target rings which consisted of uranium. 

Having carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim.

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal bases.  
The first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with the 
subsequent development of a radiogenic disease under 38 C.F.R. § 
3.311.  Finally, the Veteran is entitled to service connection if 
he can establish that a disability warrants service connection as 
defined by the general laws and regulations governing VA 
compensation entitlement, which is on a direct or presumptive 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of time.  38 
C.F.R. §§ 3.309(d)(2).  A "radiation- exposed veteran" is some 
one who participated in a "radiation-risk activity."  38 C.F.R. 
§§ 3.309(d)(3)(ii). 

Service connection can also be pursued under 38 C.F.R. § 3.311 on 
the basis of exposure to ionizing radiation and the subsequent 
development of a radiogenic disease.  38 C.F.R. § 3.311.  
Essentially, any form of cancer is considered a radiogenic 
disease within the meaning of the applicable regulations.  38 
C.F.R. 
§ 3.311(b)(2).  

When there is evidence that a veteran has a radiogenic disease, 
38 C.F.R. § 3.311 sets out specific requirements for the 
development of evidence.  The regulations require that the RO 
obtain radiation dose data from the Department of Defense and 
refer the claim to the VA Under Secretary for Benefits.  38 
C.F.R. § 3.311(a)(2), (b).

As noted, the Veteran claims that he was exposed to ionizing 
radiation during service.  He specifically asserts that he was 
exposed to such radiation when he assembled hot rounds from 
components that contained uranium.  He also indicated that he was 
exposed to radiation dust during cleanup of a maximum security 
area in Korea.  He has never claimed to have been exposed to 
ionizing radiation on any other basis.  

The Board notes that the Veteran's service personnel records 
confirm that his military specialty was as a nuclear projectile 
assembler.  He performed these duties from July 1963 to April 
1964.  

The key factor at this juncture is that the Veteran does not have 
one of the specified diseases based on exposure to ionizing 
radiation pursuant to 38 C.F.R. §§ § 3.309(d), 3.311.  As such, 
service connection for the claimed disabilities is denied on the 
first and second bases. 

Notwithstanding the foregoing, the Veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee, supra.     

The Veteran's service treatment records are wholly devoid of 
complaints, treatment, or diagnoses of a lung condition, to 
include the claimed blisters.  The chest x-ray studies taken in 
January 1964 and April 1964 were both within normal limits.  

The Veteran specifically denied shortness of breath, pain or 
pressure in the chest, or chronic cough on his September 1964 
report of medical history.  The corresponding separation physical 
examination was similarly negative.  

Post-service, the Veteran was first diagnosed with spontaneous 
pneumothorax of the right chest secondary to a bleb, which 
according to Stedman's Medical Dictionary 212 (27th Edition), is 
an air-filled alveolar dilation less than one centimeter in 
diameter on the edge of the lung at the apex of the upper lobe or 
superior segment of the lower lobe, usually occurred in young 
people and could rupture, producing primary pneumothorax, in 
September 1995.  This is some three decades  after his discharge 
from service.  38 C.F.R. §§  3.307, 3.309.

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering a 
claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000).  

Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove that the 
claimed disorder was the result of duties performed as a nuclear 
projectile assembler during military service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  Maxson, supra. 

In fact, the VA outpatient treatment records dated in May 2005 
suggest that the Veteran's Marfan's Syndrome was the probable 
cause of the spontaneous right pneumothorax in 1995 and again in 
2005.

The Veteran does not contend that he has had lung problems since 
service and in fact, maintains the first problems began in 1995 
with the pneumothorax.  

Even assuming the Veteran's argument is that he had lung problems 
since service, namely dyspnea on exercise as are the current 
complaints, which he is competent to state, competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.   See Rucker, 10 Vet. App. at 74; Layno, supra.    

The Board could not give great weight and credibility to the 
Veteran's account in light of the lack of any treatment in 
service for the claimed blisters on the lung, the first findings 
of a lung problem three decades after his discharge, and the 
suggestion that the right pneumothorax in 1995 and 2005 was due 
to an intercurrent cause.  

As the claimed disorder was not shown during service or for 
decades thereafter, there is no continuity of treatment or 
symptoms dating back to service, and service connection can only 
be granted if there is some medical evidence linking the 
relatively recently documented condition to service.  Here, there 
is no such medical evidence.  

A remand for a VA medical opinion is not necessary in order to 
decide the claim in this case because the record does not contain 
any evidence that the Veteran suffered from blisters of the lung 
in service, or any lung disorder for that matter, or that the 
post-service pneumothoraxes may be associated with service.  38 
C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.

While the Veteran contends that the claimed blisters of the right 
lung were incurred during his period of active service, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.
The Veteran is competent to discuss his symptoms, but he has no 
medical training and is not competent to offer a medical opinion 
as to his diagnosis and its etiology.  Id.  

In sum, the evidence of record does not show a lung condition, 
including blisters, during service or a pneumothorax secondary to 
blebs for years thereafter, nor does it show that any of the 
Veteran's current problems are related to service; the evidence 
is not in relative equipoise.  

Accordingly, as the preponderance of the evidence is against the 
claim, the appeal must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57 .   


ORDER

Service connection for claimed migraine headaches is denied.

Service connection for claimed blisters on the right lung due to 
radiation exposure is denied


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


